Title: To George Washington from Brigadier General John Stark, 21 August 1778
From: Stark, John
To: Washington, George


          
            Dear Sir,
            Head Quarters [Albany] 21st August 1778.
          
          I am under the disagreeable Necessity of complaining of the Qr Mr General, of this
              Department, altho I could Cincerely wish, never to be
            under such Necessity, it is not only myself but almost Every Person, that has Business
            with him has Reason to Complain, as he seems very unwilling [to] oblige any Person
            whatever, he has no Tents, neither can I learn as he tries to provide any, by which
            means Colo. Aldens Regiment is in a suffering Condition, not having above Seven Tents in
            the Regiment, and no probability of their wants being supplyed, the Militia at this
            Place has not half Camp Kettles enough for their use, and Informed by the Qr Mr that he
            has none for them.
          The Troops at Otter Creek (our most Northern Frontier) has never been supplyed with
            Provisions, for more than five days before hand, and several times intirely out, and
            obliged to borrow Flour from the Inhabitants for their subsistance by the Negligence of
            the Qr Mr General.
          I have (after several Applications for some kind of Grain for my Horses,) been informed
            that I can have none unless I advance hard Money for the same, and you are very Sensible
            that I receive no such Payment which renders me unable to support them, & I
            think it a very surprising affair, if the Continental Money will not purchase a Little
               Grain for some Horses, but I am fully of opinion that such like
            Gentleman, by offering hard Money, has been very Instrumental, in Reducing the
            Continental Money, to its present low State.
          I must beg that if he cannot be removed or Reformed, that I may be recalled, and some
            other Officer sent (if any such there be) who can bear such Repeated insults. I am this
            Moment informed that part of the Troops has come from Otter Creek, for want of
            Provisions and Arrived at Bennington. I am Sir with great Respect—Your Most Obedient
            Very Humble Servt
          
            John Stark.
          
        